USCA4 Appeal: 21-1536         Doc: 51         Filed: 04/19/2022   Pg: 1 of 19




                                                 PUBLISHED

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                 No. 21-1536


        In re: INFINITY BUSINESS GROUP, INCORPORATED,

                       Debtor.

        ------------------------------

        ROBERT F. ANDERSON, as Chapter 7 Trustee for Infinity Business Group, Inc.,

                       Trustee - Appellant,

                v.

        MORGAN KEEGAN & COMPANY, INC.; KEITH E. MEYERS,

                       Defendants - Appellees.


        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. J. Michelle Childs, District Judge. (3:19-cv-03096-JMC)


        Argued: March 9, 2022                                             Decided: April 19, 2022


        Before RICHARDSON and HEYTENS, Circuit Judges, and KEENAN, Senior Circuit
        Judge.


        Affirmed by published opinion. Judge Heytens wrote the opinion, in which Judge
        Richardson and Senior Judge Keenan joined.


        ARGUED: Robert W. Humphrey, II, WILLOUGHBY & HOEFER, P.A., Charleston,
        South Carolina, for Appellant. Valerie S. Sanders, EVERSHEDS SUTHERLAND (US)
USCA4 Appeal: 21-1536     Doc: 51       Filed: 04/19/2022    Pg: 2 of 19




        LLP, Atlanta, Georgia, for Appellees. ON BRIEF: Mitchell Willoughby, Elizabeth Zeck,
        WILLOUGHBY & HOEFER, P.A., Columbia, South Carolina; Gerald Malloy, MALLOY
        LAW FIRM, Hartsville, South Carolina, for Appellant. Robert C. Byrd, A. Smith Podris,
        PARKER POE ADAMS & BERNSTEIN LLP, Charleston, South Carolina; Olga
        Greenberg, EVERSHEDS SUTHERLAND (US) LLP, Atlanta, Georgia, for Appellees.




                                                 2
USCA4 Appeal: 21-1536       Doc: 51         Filed: 04/19/2022        Pg: 3 of 19




        TOBY HEYTENS, Circuit Judge:

               Infinity Business Group used a dodgy accounting practice that artificially inflated

        its accounts receivable and therefore its revenues. The company’s CEO cooked up the

        practice, and the board of directors and outside auditors blessed it. Many of these

        wrongdoers have already been held responsible for their conduct through civil lawsuits,

        criminal charges, or both.

               Yet Infinity’s bankruptcy trustee remains unsatisfied. He insists the true mastermind

        was a financial services company Infinity contracted with to (unsuccessfully) solicit

        investments. But even assuming—contrary to the bankruptcy court’s scrupulous

        factfinding—that the financial services company played some role in creating or

        perpetuating the flawed accounting technique, the trustee still cannot succeed in holding

        the financial services company liable. As both the bankruptcy and district courts correctly

        held, the trustee’s claims run headlong into the longstanding principle that one wrongdoer

        cannot recover from another for joint wrongdoing. We thus affirm.

                                                      I.

                                                      A.

               Infinity was in the business of pursuing collections on bad checks, such as those that

        initially bounce for insufficient funds. The company was governed by a board of directors

        and managed by a handful of corporate officers. Infinity’s CEO, Byron Sturgill, also acted

        as the chief financial officer from the company’s inception in 2003 until September 2006.

        Sturgill was in the habit of claiming he was a certified public accountant, but that was a lie.

        In fact, Sturgill failed every part of the exam six times.


                                                      3
USCA4 Appeal: 21-1536      Doc: 51         Filed: 04/19/2022     Pg: 4 of 19




               As a young business, Infinity required regular infusions of capital. For help in

        raising that capital—and potentially plotting an initial public offering—Infinity turned to

        Morgan Keegan & Company, Inc., and Keith Meyers, one of Morgan Keegan’s investment

        advisers who “focused his work on raising institutional capital” for clients. JA 227. Meyers

        was a relatively recent business school graduate who had briefly worked as an accountant

        auditing manufacturing businesses before pursuing his MBA. By the time Infinity retained

        Morgan Keegan in 2006, however, Meyers’ accounting license had been expired for about

        five years.

               Infinity engaged Morgan Keegan for the limited purpose of assisting with “a private

        placement of ” Infinity stock. JA 1245. The engagement contract required Infinity to

        “furnish Morgan Keegan with such information . . . including financial statements . . . as

        Morgan Keegan may reasonably request” and provided that Morgan Keegan could “rely

        upon the accuracy and completeness of the [furnished information] without independent

        verification.” JA 1246. Infinity remained “solely responsible for the contents of ” all

        “written or oral communications to any actual or prospective” investor. JA 1246.

               Morgan Keegan’s first major task was helping prepare a confidential information

        memorandum for potential investors, which was to include Infinity’s financial information

        from 2003 to 2005. Sturgill (Infinity’s CEO) prepared and provided the relevant

        information for all three years.

               The 2005 financials reflected a one-year increase in accounts receivable of more

        than $9 million—from approximately $150,000 to $9.9 million. Meyers questioned the

        increase on behalf of Morgan Keegan, and Sturgill offered multiple explanations, including


                                                     4
USCA4 Appeal: 21-1536      Doc: 51          Filed: 04/19/2022     Pg: 5 of 19




        a change in reporting practices and an uptick in a new area of business. Sturgill also

        explained that, starting in 2005, the numbers now reflected anticipated receivables,

        including fees Infinity would be entitled to if it managed to collect a check, with a certain

        portion discounted for estimated non-collections.

               Everyone now agrees this accounting practice was inconsistent with the generally

        accepted accounting principles endorsed by the Securities and Exchange Commission. At

        the time, though, Sturgill “was adamant” that the technique complied with those principles,

        JA 233, and Infinity’s external auditors repeatedly corroborated that position. Meyers—

        whose limited accounting experience had been in a different sector nearly a decade

        before—trusted those representations.

               Morgan Keegan incorporated the 2005 financial statements Sturgill provided into

        the memo it prepared for potential investors. The memo’s first page stated that it was based

        on “information furnished” by Infinity and reminded prospective buyers of their

        “responsibility to perform a thorough due diligence review prior to consummating a

        transaction.” JA 1282.

               Bison Capital, a potential investor that received Morgan Keegan’s memo, was

        interested and began due diligence. Because the accounts receivable figure purported to

        exclude “checks the company feels are not collectable,” JA 1335, Bison asked for data

        about Infinity’s historical success rate. A Morgan Keegan employee, Calvin Clark, helped

        Infinity prepare its responses. In calculating the historical success rate, Clark excluded any

        checks “older than 60 days,” JA 1508, and later described “his methodology” to both

        Infinity management and “Bison’s representative,” JA 238. Bison’s contemporaneous


                                                      5
USCA4 Appeal: 21-1536      Doc: 51         Filed: 04/19/2022      Pg: 6 of 19




        writeup reflected its understanding that “[t]he sample of 400 checks is small relative to the

        entire portfolio of checks” and therefore that “no inferences can be considered as genuinely

        accurate until a larger sample, or ideally the entire population of check data is analyzed.”

        JA 1956.

               Bison’s diligence review also included a background check on key members of

        Infinity’s management team, which proved the dealbreaker. After learning that Infinity’s

        CEO (Sturgill) had been misrepresenting his experience and credentials, Bison turned tail

        and the deal collapsed. Another potential investor—Eastside Partners—also bailed after

        learning of Sturgill’s unfavorable background check.

               Morgan Keegan attracted no other serious attention from institutional investors

        under the 2006 engagement, but it did help Infinity and outside counsel adapt material from

        the memo Morgan Keegan prepared for other purposes, including an application for a line

        of credit with Regions Bank and other securities offerings to individual investors. During

        this period, Infinity also worked with its auditors to redo its 2003 and 2004 financial

        statements, including extending the same dubious accounting technique to the 2004

        financial statements, which Infinity’s external auditors again approved. Nothing suggests

        Morgan Keegan played any significant role in the reworking of the older financials or that

        it generated any significant new material in connection with those other projects. Rather,

        Morgan Keegan’s involvement was largely limited to adapting the material from its earlier

        memo and providing relatively minimal line edits on documents prepared by others.

               After the Bison and Eastside deals fell through, Meyers decided to terminate

        Morgan Keegan’s relationship with Infinity on October 31, 2006. Meyers participated in


                                                     6
USCA4 Appeal: 21-1536      Doc: 51         Filed: 04/19/2022     Pg: 7 of 19




        an “exit interview” with Infinity management, where he provided recommendations for

        improving the company’s prospects. JA 247. Meyers offered three main pieces of advice:

        (1) Infinity’s leadership should share their background reports with one another; (2)

        Infinity should hire a “bigger” and “more credible” accounting firm “that understands” the

        debt-collection “space” to conduct its external audits; and (3) Infinity should abandon its

        existing accounting policy for receivables and adopt more “conservative accounting,”

        writing off the current receivables so Infinity “won’t have to continue to explain the

        accounting.” JA 247, 946–47.

               Meyers was not the only one questioning the propriety of Infinity’s accounting

        practices at the time. Ernst & Young also cast doubt on the policy in an email to Infinity’s

        CEO and outside securities counsel (but not to Meyers or anyone else at Morgan Keegan).

               Things came to a head at Infinity’s January 2007 board meeting, where the board

        discussed whether to stick with “the way the revenues of the company are booked, i.e.,

        checks in the system waiting for collection.” JA 2849. The minutes reflect the board’s

        unanimous judgment that it was in the company’s “best interests to maintain the status quo

        and not to change the reporting method.” JA 2849.

               “There is no evidence that Morgan Keegan, Meyers or Clark attended or participated

        in” the January 2007 board meeting. JA 250. In fact, Morgan Keegan “had little

        involvement with [Infinity] in 2007 beyond occasional phone calls and emails checking

        in.” JA 252. Meyers also occasionally spoke with potential individual investors (including

        colleagues at Morgan Keegan) and personally invested $50,000 in Infinity.




                                                     7
USCA4 Appeal: 21-1536      Doc: 51          Filed: 04/19/2022      Pg: 8 of 19




               In December 2007, Infinity asked Meyers whether he knew of any new potential

        investors and sent Meyers some updated financial information. Meyers was surprised to

        learn that the accounts receivable had not been written off as he had recommended. When

        Meyers    asked   about    it,   Infinity’s   president   responded,     “[i]n   an   apparent

        misrepresentation,” that Infinity was planning to write off the balance at the end of 2007.

        JA 255–56.

               Infinity formally engaged Morgan Keegan a second time in April 2008 to attempt

        to obtain “mezzanine debt”—debt that is not fully secured but comes with perks (such as

        stock or other equity) to make it more attractive to lenders. Unlike the 2006 contract, the

        2008 agreement also stated Morgan Keegan would “provide financial advisory services,

        including general business and financial analysis” such as “due diligence” of “financial

        results and management projections.” JA 3131. Once again, Morgan Keegan’s

        compensation hinged on successfully closing a transaction.

               By then, Infinity was (finally) considering “moving to a more conservative

        accounting policy” and writing off the inflated receivables balance, JA 260 (quotation

        marks and alterations omitted), which Meyers advised Infinity to disclose to any potential

        financing partners. Meyers identified two potential lenders, but one dropped out almost

        immediately after learning of the potential write-off. The other interested investor was the

        Morgan Keegan Strategic Fund, a private equity firm that was affiliated with (but separate

        from) the advising group that employed Meyers. The Strategic Fund engaged a firm called

        Transaction Services to conduct due diligence on Infinity.




                                                      8
USCA4 Appeal: 21-1536      Doc: 51         Filed: 04/19/2022      Pg: 9 of 19




               Transaction Services determined that Infinity’s accounting technique was not

        compliant with generally accepted accounting principles, and its report was the first-in-

        time document in this record saying so. The report went to Meyers and certain management

        officials at Infinity, which is how Meyers learned that the policy was not compliant. Meyers

        continued to push Infinity to change its policy, but management officials—including

        Sturgill—refused, apparently not wanting to explain any change to existing shareholders.

               Even after receiving the Transaction Services report, the Strategic Fund planned to

        extend Infinity mezzanine debt and prepared a term sheet. Infinity rejected the deal, finding

        the Strategic Fund’s terms too onerous, particularly the amount of stock the Strategic Fund

        would be left with even after Infinity paid off the debt. The deal fell apart, meaning Morgan

        Keegan once again went uncompensated. Other than providing a “general overview” of

        Infinity’s services at a sales conference in 2008, JA 270, and having a brief conversation

        with an interested investor in December 2008, that was the end of Morgan Keegan and

        Meyers’ involvement with Infinity.

                                                     B.

               Infinity limped on for another two years, but ultimately could not raise enough

        capital to continue operations. In 2010, after shareholders had removed several key

        management figures, Infinity initiated proceedings under Chapter 7 of the Bankruptcy

        Code, “in which the debtor’s assets are immediately liquidated and the proceeds distributed

        to creditors.” Harris v. Viegelahn, 575 U.S. 510, 512 (2015). The bankruptcy court

        appointed a trustee to represent Infinity’s estate. Infinity’s chief financial officer and

        auditor pleaded guilty to federal criminal charges stemming from their work with Infinity,


                                                     9
USCA4 Appeal: 21-1536        Doc: 51       Filed: 04/19/2022      Pg: 10 of 19




        and South Carolina’s attorney general pursued civil enforcement proceedings against

        Infinity’s top management.

               The trustee filed this adversary proceeding as part of the bankruptcy case, seeking

        to recover against several of Infinity’s management officials, its external auditor, Morgan

        Keegan, and Meyers. The management and auditor defendants all defaulted, confessed

        judgment, or settled; by trial, only Morgan Keegan and Meyers remained. Arguing that the

        accounting technique was the overriding cause of Infinity’s downfall and that Morgan

        Keegan and Meyers were primarily to blame, the trustee pursued four theories of recovery:

        common law fraud and breach of fiduciary duty under South Carolina law (where Infinity’s

        operations center was located); aiding and abetting breach of fiduciary duty under Nevada

        law (where Infinity was incorporated); and federal securities fraud (which the trustee has

        not pursued here).

               After an 18-day bench trial, the bankruptcy court entered judgment in favor of

        Morgan Keegan and Meyers. The court found the trustee failed to prove the essential

        elements of any of his claims. It also concluded all of the trustee’s claims were barred by

        an affirmative defense known as in pari delicto, which bars recovery by a plaintiff who

        “bears equal or greater fault in the alleged tortious conduct” than the defendant. JA 292.

        Rejecting the trustee’s efforts “to frame [Infinity] as a neophyte to the world of securities

        and raising capital that relied heavily on Meyers and Morgan Keegan for advice,” the court

        found Infinity, “through its management, bears the greater fault in this matter for the

        implementation and consequences of the use of the” faulty accounting technique. JA 328.




                                                     10
USCA4 Appeal: 21-1536       Doc: 51         Filed: 04/19/2022     Pg: 11 of 19




               The trustee appealed to the district court, which agreed with the bankruptcy court’s

        conclusions on both the elements of the claims and in pari delicto and therefore affirmed.

        Like the district court, we review legal issues de novo and the bankruptcy court’s factual

        findings for clear error. Grayson Consulting, Inc. v. Wachovia Secs., LLC, 716 F.3d 355,

        360 (4th Cir. 2013).

                                                     II.

               The doctrine of in pari delicto—Latin for “in equal fault”—embodies the equitable

        principle “that where parties are . . . equally in the wrong, no affirmative relief will be

        given to one against the other.” Proctor v. Whitlark & Whitlark, Inc., 778 S.E.2d 888, 892–

        93 (S.C. 2015) (quotation marks omitted). This intuitive principle operates as an

        affirmative defense in many actions, precluding a plaintiff who “bears equal or greater

        fault” from recovering. Grayson Consulting, 716 F.3d at 367.

               On appeal, the trustee no longer challenges the bankruptcy court’s factual finding

        that—even assuming Morgan Keegan played a role in developing or implementing the

        accounting policy and that the policy caused all of Infinity’s troubles—Infinity (through

        its management) nonetheless bears greater fault than Morgan Keegan or Meyers. Instead,

        the trustee asserts four ostensible legal barriers to applying in pari delicto here. Seeing no

        such obstacle, we hold that the bankruptcy court properly applied in pari delicto to bar all

        the trustee’s claims.




                                                     11
USCA4 Appeal: 21-1536       Doc: 51         Filed: 04/19/2022      Pg: 12 of 19




                                                      A.

               The trustee first contends that he represents not just Infinity but also Infinity’s

        creditors. And when acting on behalf of the presumptively blameless creditors, the trustee

        insists, he is immune from in pari delicto.

               We do not approach this issue on a blank slate. This Court has recognized that a

        trustee generally acts as “the representative of the estate,” 11 U.S.C. § 323(a), and therefore

        “can . . . assert those causes of action possessed by the debtor” as part of the power to

        secure the “estate” under 11 U.S.C. § 541(a). Grayson Consulting, 716 F.3d at 367

        (quotation marks omitted). When exercising such powers, however, a trustee “stands in the

        shoes of the debtor” and is “subject to the same defenses as could have been asserted

        against the debtor.” Id. (quotation marks and emphasis omitted). We have specifically held

        that this includes in pari delicto, stating: “[T]o the extent that in pari delicto would have

        barred a debtor from bringing suit directly, it similarly bars a bankruptcy trustee—standing

        in the debtor’s shoes—from bringing suit.” Id. For that reason, the trustee is plainly subject

        to in pari delicto to the extent he brings this action under Section 541.

               As the trustee correctly notes, however, the Bankruptcy Code grants trustees certain

        powers beyond those of the debtor, including the ability “to, in essence, step into [a]

        creditor’s shoes to do the same thing [that] creditor could do.” Cook v. United States, 27

        F.4th 960, 965 (4th Cir. 2022) (quotation marks omitted) (emphasis added). As relevant

        here, 11 U.S.C. § 544(a)(1) grants a trustee the powers of a hypothetical judgment lien

        creditor—that is, if a creditor holding a judgment lien against the debtor could pursue a

        particular action on the debtor’s behalf, the trustee may do so too even if no actual creditor


                                                      12
USCA4 Appeal: 21-1536         Doc: 51      Filed: 04/19/2022      Pg: 13 of 19




        holds such a lien. See Angeles Real Estate Co. v. Kerxton, 737 F.2d 416, 418 (4th Cir.

        1984). The trustee’s argument that he may evade in pari delicto by proceeding instead

        under Section 544(a)(1) therefore raises two questions: (1) would a judgment lien creditor

        be able to bring the debtor’s causes of action under “applicable state law,” Angeles Real

        Estate, 737 F.2d at 418; and (2) if so, would that (again, hypothetical) creditor be subject

        to in pari delicto?

               The trustee largely skips over the first question, simply assuming a judgment lien

        creditor would be able to pursue each of his causes of action. We are less certain. True, the

        trustee cites a bankruptcy court decision stating that, “[u]nder Colorado law, judgment lien

        creditors have the right to pursue all claims available to a debtor corporation before

        bankruptcy was declared.” Sender v. Porter, 231 B.R. 786, 793 (D. Colo. 1999). But no

        one asserts that the underlying claims here are governed by Colorado law, and the trustee

        identifies nothing in the laws of South Carolina or Nevada—the States under whose laws

        the trustee has asserted claims, see supra at 10—bestowing such expansive rights on

        judgment lien creditors. Cf. Reynolds v. Tufenkjian, 461 P.3d 147, 148 (Nev. 2020)

        (Nevada law grants judgment creditors the power to pursue only “those claims that the

        judgment debtor has the power to assign”).

               Even assuming such rights exist, moreover, the logic of Grayson Consulting

        explains why in pari delicto would be available as a defense in such an action. In Grayson

        Consulting, we held that a trustee proceeding under 11 U.S.C. § 541 is subject to the same

        defenses as the debtor because the trustee stands in the debtor’s shoes in such an action.

        716 F.3d at 367. Under the trustee’s Section 544(a)(1) theory here, the underlying shoes


                                                     13
USCA4 Appeal: 21-1536       Doc: 51          Filed: 04/19/2022      Pg: 14 of 19




        would still be the debtor’s—just now it would be the (hypothetical) judgment lien creditor

        standing in the debtor’s shoes in the first instance rather than the trustee. For that reason,

        the creditor would also be subject to the same defenses as the debtor. See id.; accord

        Reynolds, 461 P.3d at 149 (stating that, as a matter of Nevada law, “a judgment creditor

        can acquire no greater right in the property levied upon than that which the judgment debtor

        possesses” (quotation marks omitted)); Howard v. Allen, 176 S.E.2d 127, 130 (S.C. 1970)

        (same principle in South Carolina). So, at the risk of wearing through the metaphor entirely,

        when a bankruptcy trustee steps into the shoes of a hypothetical creditor who would herself

        stand in the shoes of the debtor in bringing a given action, the trustee is still subject to the

        same defenses as the debtor, including in pari delicto. 1

               The trustee’s complaint also purports to base this action on his power to avoid

        unlawful preferences under 11 U.S.C. § 547 and fraudulent transfers under Sections 548

        and 550. But the trustee has not explained how Morgan Keegan and Meyers—who never

        received any compensation from Infinity—could have received such a preference or a

        transfer. Nor has the trustee actually invoked those sections on appeal because his brief

        clearly states that his claims are brought only under “§ 541 and § 544.” Trustee Br. 72. We

        therefore do not consider whether a trustee pursuing an avoidance action under Sections

        547, 548, or 550 would be subject to an affirmative defense such as in pari delicto. Cf.

        McNamara v. PFS, 334 F.3d 239, 246 (3d Cir. 2003) (holding in pari delicto does not apply


               1
                 This conclusion does not run afoul of 11 U.S.C. § 544(a)’s prohibition on
        considering “any knowledge of the trustee or of any creditor” because in pari delicto has
        nothing to do with the knowledge of those actors. At most, the defense implicates the
        knowledge (and deeds) of the debtor, which Section 544 says nothing about.

                                                      14
USCA4 Appeal: 21-1536      Doc: 51         Filed: 04/19/2022     Pg: 15 of 19




        to a trustee acting under Section 548); Podell & Podell v. Feldman, 592 F.2d 103, 110–11

        (2d Cir. 1979) (similar for trustee pursuing avoidance action under earlier version of the

        Bankruptcy Code). We hold only that when a trustee pursues a right of action that

        ultimately derives from the debtor—even if the trustee is nominally exercising a creditor’s

        powers when doing so—the trustee remains subject to the same defenses as the debtor.

                                                    B.

               The trustee next contends that agency law principles preclude “those who collude

        with corporate insiders” from asserting an in pari delicto defense. Trustee Br. 64. But even

        assuming (without deciding) that this argument accurately states Nevada or South Carolina

        law, it founders on factual grounds.

               The bankruptcy court found that Morgan Keegan and Meyers did not engage in

        collusion—or even have knowledge of wrongdoing—about Infinity’s accounting practices,

        and that finding was not clearly erroneous. No undisputed testimony or document in the

        record establishes that Morgan Keegan or Meyers understood that the accounting technique

        was illegitimate (as opposed to merely aggressive) until the Transaction Services report

        informed everyone as much in 2008. The trustee asks us to draw a contrary conclusion

        based on an inferential chain of reasoning—essentially positing that Meyers must have

        recognized the problem given his accounting background. But the bankruptcy court

        reasonably declined to draw that inference, deeming it “speculative.” JA 319. Instead, the

        court credited Meyers’ testimony that “he relied on the repeated assurances of ” Infinity’s

        CEO and auditor “that the [a]ccounting [p]ractice was proper” and that Meyers’ limited

        accounting experience in an altogether different sector (manufacturing) did not clue him


                                                    15
USCA4 Appeal: 21-1536      Doc: 51         Filed: 04/19/2022      Pg: 16 of 19




        into the problems. JA 321–22. “Weighing the competing evidence presented by the parties

        and arriving at a conclusion is exactly the task that the bankruptcy court must carry out as

        fact-finder,” and we see nothing requiring us to set aside that court’s “very detailed and

        exhaustive factual analysis” here. Bate Land Co. LP v. Bate Land & Timber LLC, 877 F.3d

        188, 198 (4th Cir. 2017).

                                                     C.

               The trustee also argues that the actions of Infinity’s management officers cannot be

        imputed to Infinity (and therefore to the trustee) because the relevant officers were acting

        adversely to Infinity’s interests. Here, too, we are unpersuaded.

               Despite agreeing that some adverse interest exception to in pari delicto exists, the

        parties debate just how adverse the officers’ actions must be to trigger it. The trustee does

        not dispute that Nevada, apparently in line with most jurisdictions, requires “that the

        agent’s actions must be completely and totally adverse to the corporation to invoke the

        exception”—not merely misguided but akin to “outright theft or looting or embezzlement.”

        Glenbrook Capital Ltd. P’ship v. Dodds, 252 P.3d 681, 695 (Nev. 2011) (quotation marks

        omitted); see JA 298 n.50 (collecting cases in other jurisdictions). But the trustee insists

        South Carolina would adopt a less stringent approach, citing an intermediate appellate

        decision stating that “the ‘adverse interest’ exception applies where the actions of one

        wrong-doer, usually an agent, are clearly adverse to the other party’s interests.” Myatt v.

        RHBT Fin. Corp., 635 S.E.2d 545, 547 (S.C. Ct. App. 2006).

               We are hard-pressed to see much daylight between actions that are “totally adverse”

        to a principal and those that are “clearly adverse.” But even assuming that some delta exists


                                                     16
USCA4 Appeal: 21-1536       Doc: 51         Filed: 04/19/2022       Pg: 17 of 19




        and that South Carolina follows the less stringent standard, the trustee still cannot prevail

        because this simply is not a close case. Indeed, the bankruptcy court identified all sorts of

        benefits Infinity derived from the accounting technique at issue, including growing the

        business’s base, raising capital, paying other debt, and extending the company’s life before

        liquidation. See JA 300–15. In essence, the trustee insists that the adverse-interest

        exception applies any time misfeasance might eventually result in significant liability to

        the principal. But that is true of all kinds of tortious conduct, so adopting the trustee’s

        proposed approach to the adverse-interest exception would virtually swallow the in pari

        delicto rule. We see no basis to conclude that Nevada or South Carolina would adopt such

        a capacious interpretation of adversity.

                                                      D.

               Finally, the trustee contends that in pari delicto is categorically inapplicable in cases

        involving fiduciary duties. 2 In making this argument, the trustee asserts that Nevada and

        South Carolina would follow the Delaware Court of Chancery, which has held that in pari

        delicto “has no force in a suit by a corporation against its own fiduciaries” or against

        “claims against defendants like auditors” who participate in “aiding and abetting breaches

        of fiduciary duty.” Stewart v. Wilmington Trust SP Servs., Inc., 112 A.3d 271, 304, 319

        (Del. Ch. 2015). Otherwise, the Delaware court feared, “faithless directors and officers”

        could attribute their own bad acts back to the corporation itself, making it difficult for


               2
                  This argument also presumes—contrary to the bankruptcy court’s analysis—that
        Morgan Keegan and Meyers either had a fiduciary duty to Infinity or abetted a breach of
        duty by someone else who did. Because we hold that in pari delicto applies whether or not
        that is true, we do not consider those issues.

                                                      17
USCA4 Appeal: 21-1536       Doc: 51          Filed: 04/19/2022      Pg: 18 of 19




        “parties like receivers, trustees, and stockholder derivative plaintiffs” to hold such directors

        and officers accountable. Id. at 304.

               Regardless of the merits of such a rule, the trustee can mount no plausible argument

        that Nevada has adopted it. To the contrary, the Supreme Court of Nevada has squarely

        held that in pari delicto “applies to corporations and shareholder derivative suits” in an

        aiding-and-abetting breach of fiduciary duty case. Glenbrook Capital, 252 P.3d at 694–97.

        The court specifically sought to incentivize companies “to carefully select and monitor

        those who are acting on the corporation’s behalf,” id. at 695—a goal that would not be

        furthered by adopting the blanket exception discussed in Stewart. And the Nevada court

        accounted for the policy concerns expressed in Stewart by adopting a multifactor test that

        neutralizes in pari delicto in specific cases when, among other things, “the public cannot

        be protected” or the defendant would “be unjustly enriched.” Id. at 696 (quotation marks

        omitted).

               The case law is somewhat less developed in South Carolina. But the State’s only

        appellate decision implicating this issue held that in pari delicto barred a breach of

        fiduciary duty claim in a case whose facts resemble those found here—a corporation’s

        receiver sued a bank that had enabled the corporation’s fraud but did not mastermind or

        benefit from it. See Myatt, 635 S.E.2d at 546–47. And, in that case, the South Carolina

        court held that in pari delicto barred the claims without airing any of the policy concerns

        discussed in Stewart. Id. at 546–48.

               The trustee urges us to treat Myatt as a drive-by holding and impute the Delaware

        trial court’s reasoning in Stewart to South Carolina. We decline the invitation. In pari


                                                      18
USCA4 Appeal: 21-1536      Doc: 51          Filed: 04/19/2022     Pg: 19 of 19




        delicto is well-established in South Carolina, see Proctor, 778 S.E.2d at 892–93, and Myatt

        is, at minimum, a strong signal that South Carolina has little concern about applying the

        defense in situations where defendants do not seek to impute their own wrongful actions

        to the corporation, 635 S.E.2d at 546–47. That is precisely the case here. Morgan Keegan

        and Meyers are not seeking to avoid liability by pointing to their own wrongful conduct

        and asserting it should be attributed to Infinity. Instead, they are arguing that the wrongful

        conduct of Infinity’s own officers and directors exceeds any of theirs and thus bars

        recovery. We see no indication that South Carolina would prohibit application of in pari

        delicto in such circumstances.

                                               *      *      *

               As the bankruptcy court found, Infinity’s officers and auditors were the authors of

        the company’s demise—not Morgan Keegan or Meyers. At worst, the latter simply failed

        to stop a ship that was already sinking, and the law does not hold them responsible for that

        failure. The judgment in favor of Morgan Keegan and Meyers is therefore

                                                                                       AFFIRMED.




                                                     19